DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 6/28/2022.
No prior art is being applied to Claim 12 because the prior art does not disclose or make obvious the calibration computing section is further configured to compute an orientation alignment substantially according to the expression 
    PNG
    media_image1.png
    62
    296
    media_image1.png
    Greyscale
where R represents an orientation conversion matrix for converting orientations of the magnetic sensor cells into the same orientations of the same coordinate system, as is currently recited, in the combination, and as best understood.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note: Applicant has amended each independent claim to now state that “the coil is configured to generate a feedback magnetic field to reduce an input magnetic field detected by the magnetic field sensor in the magnetic fields in the three axial directions” as seen, for example, on lines 11-12 of Claim 1.  In light of this amendment, the previous prior art rejections are withdrawn as the prior art does not disclose a coil capable of generating a feedback magnetic field that can reduce an input magnetic field detected by the magnetic field sensor in the magnetic fields in the three axial directions.  However, new prior art is applied, that can, as best understood, perform this claim feature.
That stated:
With regard to the arguments on page 14-15 directed towards Wiegert (US 7,342,399),
As to Claim 6,
The Examiner respectfully disagrees with applicant regarding Wiegert disclosing the claimed malfunction feature.  Applicant may have a specific interpretation of what a malfunction is, but applicant does not claim or limit what a malfunction can be considered to be.  The definition of the term “malfunction” is “failure to function properly” per https://www.dictionary.com/browse/malfunction.  This definition is reasonable in light of applicant’s disclosure, and can reasonably broadly be interpreted to mean that when the system does not function properly, which can be due to an error, for example, then a malfunction has occurred.  In Wiegert, unwanted asphericity errors can occur that need to be compensated for, and these errors will cause the system to fail to function properly without compensation.  While this interpretation of a malfunction is broader than applicant’s arguments presume, it is reasonable in light of applicant’s disclosure.  Should applicant desire a specific meaning for the term “malfunction,” it is suggested that applicant further define what constitutes a malfunction in the claims. 
As to Claim 8,
Applicant argues that Wiegert does not disclose the features of Claim 8 because a calculation of the sum of the squares of the differences between the measured and calculated tensor values is not a divergence at a position of the magnetic sensor cell.  The Examiner respectfully disagrees.  Applicant does not define the term “divergence,” and such a term is reasonably any values that diverge from the desired values  When detected values are not within a desired tolerance, they diverge from that desired tolerance.  These values that are detected are at any particular sensor cell because they are detected by the sensors and are therefore at the position of the sensors.  Applicant’s claim limitation does not exclude the above interpretation, which is reasonable in light of applicant disclosure.  With regard to applicant’s remaining arguments directed towards Wiegert disclosing a malfunction, applicant is directed to the above response to the rejection of Claim 6.  
Information Disclosure Statement
The information disclosure statement filed 5/19/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
The foreign document JP 2001083224 has not been considered as no statement of relevance has been provided.  While applicant has provided a translation of JPH11-261702, this is not, as best understood, the same as the above foreign document.  There is no indication on the record that these documents are the same, and as such, this is not considered to be the required statement of relevance in English.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 1, 10, and 11,
The phrase “the coil is configured to generate a feedback magnetic field to reduce an input magnetic field detected by the magnetic field sensor in the magnetic fields in the three axial directions” on lines 11-12 of Claim 1, and lines 12-14 of Claims 10 and 11, introduces new matter.  In the second paragraph of the claim, applicant recites what each of the plurality of sensor sections includes, and specific recites that each sensor section includes a respective magnetic sensor, a coil, and an output section.  As can be seen below, each of 300x, 300y, and 300z are a sensor section:

    PNG
    media_image2.png
    341
    268
    media_image2.png
    Greyscale

Applicant further shows what a sensor section includes in Figure 5, of which a marked up version is shown below:

    PNG
    media_image3.png
    530
    582
    media_image3.png
    Greyscale

As can be seen above, each sensor section will include a coil, and each respective coil is only reasonably capable of reducing an input magnetic field in one specific direction.  Meaning, the coil of the 300x sensor section, for example, would only reasonably be capable of reducing an input magnetic field in the X direction by way of a feedback signal from the sensor in the X direction.  
When applicant recites “the coil,” applicant is referring to one of the coils of one of the sensor section. No single coil of any sensor section is originally disclosed to be configured to reduce an input magnetic field in three axial directions.  This is because, as seen above, each coil would, as best understood, only be reasonably capable of reducing one input magnetic field in one of the three axial directions. As such, this phrase introduces new matter.
As to Claim 12,
The phrase “wherein the calibration computing section is further configured to compute an orientation alignment substantially according to the expression 
    PNG
    media_image1.png
    62
    296
    media_image1.png
    Greyscale
where R represents an orientation conversion matrix for converting orientations of the magnetic sensor cells into the same orientations of the same coordinate system” on lines 1-7 lacks proper written description. At issue here is that while applicant states that R represents an orientation conversion matrix, applicant does not provide this matrix or any reasonably explanation demonstrating the matrix to reasonable establish possession of the claim feature.  Merely stating that R can represent an orientation conversion matrix is not sufficient to establish possession of the claim feature as applicant has not reasonable demonstrated how applicant is implementing this matrix.  As such, this feature lacks proper written description.
As to Claims 2-9 and 12,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okatake et al. (Okatake) (US 2021/0286023 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to Claims 1, 10, and 11,
Okatake discloses A magnetic field measurement apparatus and method comprising, and A non-transitory storage medium storing thereon a magnetic field measurement program that, when executed by a computer, causes the computer to implement the following features (Paragraph [0053] / note the information processing section is a computer): a magnetic sensor array (210) having a plurality of magnetic sensor cells capable of detecting magnetic fields in three axial directions arranged in three dimensions (Figures 2,3, 16 or 27), (Paragraph [0056]), each magnetic sensor cell including a plurality of magnetic sensors that each have a magnetoresistive element and a magnetic flux concentrator arranged at least at one of one end and another end of the magnetoresistive element (Figure 5), (Paragraphs [0056],[0061]); wherein the plurality of magnetic sensor cells each include a plurality of sensor sections (300x, 300y, 300z)that each include a respective magnetic sensor (520) of the plurality of magnetic sensors, a coil (534) , and an output section (530) (Figure 5), (Paragraphs [0061]-[0064]); wherein the coil is configured to generate a feedback magnetic field to reduce an input magnetic field detected by the magnetic sensor in the magnetic fields in the three axial directions (Paragraph [0064] / note that the coil of Okatake is being interpreted to be capable of this feature because the prior art discloses a substantially similar arrangement as applicant when comparing Figures 3 and 5 of Okatake to Figures 3 and 5 of the instant application), and the output section is configured to output an output signal corresponding to a feedback current that is to flow in order for the coil to generate the feedback magnetic field (Figure 5), (Paragraph [0063]); a plurality of AD converters (1710s) that respectively convert analog detection signals output by the plurality of sensor sections into digital measurement data (Paragraph [0101], (Figure 20); a magnetic field acquiring section  (1720s) that acquires the digital measurement data (Figure 20), (Paragraph [0103]); a calibration computing section (1730s) that calibrates the digital measurement data from the magnetic field acquiring section by converting the digital measurement data into magnetic field measurement data, according to the expression  
    PNG
    media_image4.png
    61
    263
    media_image4.png
    Greyscale
 where expressed in the three dimensions, (Bx, By, and Bz) represents the magnetic field measurement data, (Vx, Vy, and Vz) represents the digital measurement data, and (Vos, x, Vos, y, and Vos, z) represents an offset, and S-1 is the inverse of a matrix S representing magnetic sensor characteristics of the plurality of sensor sections where the magnetic sensor characteristics of the plurality of sensor sections include main-axis sensitivities and cross-axis sensitivities (Paragraphs [0105]-[0109] disclose the above claimed formula and the calibration section that is configured to perform the above claim features); and a gradient magnetic field computing section  (2000) that calculates a gradient magnetic field using the magnetic field measurement data resulting from the calibration of the digital measurement data (Paragraphs [0145], [0146]) wherein the gradient magnetic field computing section calculates the gradient magnetic field in the three dimensions for the magnetic fields in all three axial directions, by calculating a difference in magnetic fields between adjacent magnetic sensor cells among the plurality of magnetic sensor cells, using the magnetic field measurement data measured between the adjacent magnetic sensor cells (Paragraph [0148]).
As to Claim 2,
Okatake discloses wherein the three axial directions and directions in which of the three dimensions the magnetic sensor cells are arranged are the same (Paragraph [0147]).
As to Claim 3,
Okatake discloses wherein the gradient magnetic field computing section calculates the gradient magnetic field that is second-order or higher, using the measurement data measured between a plurality of pairs of the adjacent magnetic sensor cells (Paragraph [0148]).
As to Claim 4,
Okatake discloses wherein the plurality of sensor sections are arranged in a manner to not overlap with each other when viewed from each of the three dimensional directions (Figure 27), (Paragraph [0180]).
As to Claim 5,
Okatake discloses wherein the plurality of sensor sections are each arranged such that one end is provided at a gap located between the plurality of sensor sections and another end extends away from the gap in a corresponding axial direction among the three axial directions (Paragraphs [0057], [0095]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being obvious over Okatake et al. (Okatake) (US 2021/0286023 A1) in view of Wiegert (US 7,342,399).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to Claims 6 and 8,
Okatake does not discloses a malfunction determining section that determines a malfunction of the magnetic sensor array, based on the gradient magnetic field calculated by the gradient magnetic field computing section, the malfunction determining section is configured to calculate a value indicating divergence at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in the magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the divergence of the sensed magnetic fields is greater than or equal to a second threshold value.  
Wiegert discloses a malfunction determining section that determines a malfunction of the magnetic sensor array, based on the gradient magnetic field calculated by the gradient magnetic field computing section (Figure 8 / note the malfunction determining section is the section that performs all of the steps shown in Figure 8), (Column 9, Lines 1-45 / note a malfunction can reasonably be interpreted to be the asphericity error which is compensated for using the flow chart of Figure 8), the malfunction determining section calculates a value indicating divergence at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in its sensed magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the divergence of the sensed magnetic fields is greater than or equal to a second threshold value (Figure 8 / note the malfunction determining section is the section that performs all of the steps shown in Figure 8), (Column 9, Lines 1-45 / note a malfunction can reasonably be interpreted to be the asphericity error which is compensated for using the flow chart of Figure 8, and note that the divergence is when the sums are greater than the threshold (tolerance parameter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Okatake to include a malfunction determining section that determines a malfunction of the magnetic sensor array, based on the gradient magnetic field calculated by the gradient magnetic field computing section, the malfunction determining section is configured to calculate a value indicating divergence at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in the magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the divergence of the sensed magnetic fields is greater than or equal to a second threshold value as taught by Wiegert in order to advantageously removed unwanted errors from the system and to compensate for deviations from the true values for the magnetic moment and position of the object being detected.
As to Claim 9,
Okatake does not disclose the calibration computing section is configured to perform a computation to align orientations of the plurality of magnetic sensor cells.  
Wiegert discloses the calibration computing section performs a computation to align orientations of the plurality of magnetic sensor cells (Column 7, Lines 38-57 / note the system is designed to align the sensors with a target, and the calibration section reasonably is used as part of this process, and note the abstract of US 6,841,994).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Okatake to include the calibration computing section is configured to perform a computation to align orientations of the plurality of magnetic sensor cells as taught by Wiegert in order to advantageously ensure that the sensors and tracking system remain in proper alignment (Column 7, Lines 55-57).
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Okatake et al. (Okatake) (US 2021/0286023 A1) in view of Wiegert (US 7,342,399) as applied to Claim 6 and in further view of Frommer et al. (Frommer) (US 5,990,679).
As to Claim 7,
Okatake in view of Wiegert do not disclose the malfunction determining section calculates a value indicating rotation at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in its sensed magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the rotation of the sensed magnetic fields is greater than or equal to a first threshold value.
Frommer discloses the malfunction determining section calculates a value indicating rotation at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in the three axial directions (Column 5, Lines 48-63 / note triaxial gradiometer), based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the rotation of the sensed magnetic fields is greater than or equal to a first threshold value (Column 6, Lines 9-29), (Abstract / note the deviation is used for the correction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Okatake in view of Wiegert to include the malfunction determining section calculates a value indicating rotation at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in its sensed magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the rotation of the sensed magnetic fields is greater than or equal to a first threshold value as taught by Frommer in order to advantageously be able to compensate for temperature and provide a more economical correction system that can align faster than can conventional methods and systems (Column 2, Lines 47-60).
Claims 1, 2, 4, 5, 6, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being obvious over TSUJI et al (TSUJI) (US 2022/0065953) in view of Wiegert (US 7,342,399).
As to Claims 1, 10, and 11,
TSUJI discloses A magnetic field measurement apparatus and method comprising, and A non-transitory storage medium storing thereon a magnetic field measurement program that, when executed by a computer, causes the computer to implement the following features (Paragraph [0031] / note the information processing section is a computer): a magnetic sensor array (210) having a plurality of magnetic sensor cells capable of detecting magnetic fields in three axial directions arranged in three dimensions (Figures 2, 3, 8), (Paragraph [0032]), each magnetic sensor cell including a plurality of magnetic sensors that each have a magnetoresistive element and a magnetic flux concentrator arranged at least at one of one end and another end of the magnetoresistive element (Figure 5), (Paragraphs [0032],[0040]); wherein the plurality of magnetic sensor cells each include a plurality of sensor sections (300x, 300y, 300z)that each include a respective magnetic sensor (520) of the plurality of magnetic sensors, a coil (534) , and an output section (530) (Figure 5), (Paragraphs [0039]-[0043]); wherein the coil is configured to generate a feedback magnetic field to reduce an input magnetic field detected by the magnetic sensor in the magnetic fields in the three axial directions (Paragraph [0043] / note that the coil of TSUJI is being interpreted to be capable of this feature because the prior art discloses a substantially similar arrangement as applicant when comparing Figures 3 and 5 of TSUJI to Figures 3 and 5 of the instant application), and the output section is configured to output an output signal corresponding to a feedback current that is to flow in order for the coil to generate the feedback magnetic field (Figure 5), (Paragraph [0045]); a plurality of AD converters (840s) that respectively convert analog detection signals output by the plurality of sensor sections into digital measurement data (Paragraph [0058], (Figure 8); a magnetic field acquiring section  (portion of 850s that obtains the data from the AD converters) that acquires the digital measurement data (Figure 20), (Paragraph [0103]); a calibration computing section (portion of 850s that performs the actual calibrating) that calibrates the digital measurement data from the magnetic field acquiring section by converting the digital measurement data into magnetic field measurement data, according to the expression  
    PNG
    media_image4.png
    61
    263
    media_image4.png
    Greyscale
 where expressed in the three dimensions, (Bx, By, and Bz) represents the magnetic field measurement data, (Vx, Vy, and Vz) represents the digital measurement data, and (Vos, x, Vos, y, and Vos, z) represents an offset, and S-1 is the inverse of a matrix S representing magnetic sensor characteristics of the plurality of sensor sections where the magnetic sensor characteristics of the plurality of sensor sections include main-axis sensitivities and cross-axis sensitivities (Paragraphs [0062]-[0064] disclose the above claimed formula and the calibration section that is configured to perform the above claim features).
TSUJI does not disclose a gradient magnetic field computing section that calculates a gradient magnetic field using the magnetic field measurement data resulting from the calibration of the digital measurement data, wherein the gradient magnetic field computing section calculates the gradient magnetic field in the three dimensions for the magnetic fields in all three axial directions, by calculating a difference in magnetic fields between adjacent magnetic sensor cells among the plurality of magnetic sensor cells, using the magnetic field measurement data measured between the adjacent magnetic sensor cells.
Wiegert discloses and a gradient magnetic field computing section that calculates a gradient magnetic field using the magnetic field measurement data resulting from the calibration of the digital measurement data (Figure 8 / after the data has been properly compensated for the last iteration, portion of the processor that computes at step (54) will compute the gradient), wherein the gradient magnetic field computing section calculates the gradient magnetic field in the three dimensions for the magnetic fields in all three axial directions, by calculating a difference in magnetic fields between adjacent magnetic sensor cells among the plurality of magnetic sensor cells, using the magnetic field measurement data measured between the adjacent magnetic sensor cells (Column 14, Lines 7-28 and Figure 4A of US 6,841,994, and note that Wiegert uses the gradient calculation process of ‘994 as explained on lines 15-20 of Column 7 and lines 15-17 of Column 9 but adds the error compensation shown in Figure 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify TSUJI to include a gradient magnetic field computing section that calculates a gradient magnetic field using the magnetic field measurement data resulting from the calibration of the digital measurement data, wherein the gradient magnetic field computing section calculates the gradient magnetic field in the three dimensions for the magnetic fields in all three axial directions, by calculating a difference in magnetic fields between adjacent magnetic sensor cells among the plurality of magnetic sensor cells, using the magnetic field measurement data measured between the adjacent magnetic sensor cells as taught by Wiegert in order to advantageously be able to determine a minimum bearing and range to a target (Abstract).
As to Claim 2,
TSUJI discloses wherein the three axial directions and directions in which of the three dimensions the magnetic sensor cells are arranged are the same (Paragraph [0036]).
As to Claim 4,
TSUJI discloses wherein the plurality of sensor sections are arranged in a manner to not overlap with each other when viewed from each of the three dimensional directions (Paragraph [0036]).
As to Claim 5,
TSUJI discloses wherein the plurality of sensor sections are each arranged such that one end is provided at a gap located between the plurality of sensor sections and another end extends away from the gap in a corresponding axial direction among the three axial directions (Paragraph [0036]).
As to Claims 6 and 8,
TSUJI does not discloses a malfunction determining section that determines a malfunction of the magnetic sensor array, based on the gradient magnetic field calculated by the gradient magnetic field computing section, the malfunction determining section is configured to calculate a value indicating divergence at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in the magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the divergence of the sensed magnetic fields is greater than or equal to a second threshold value.  
Wiegert discloses a malfunction determining section that determines a malfunction of the magnetic sensor array, based on the gradient magnetic field calculated by the gradient magnetic field computing section (Figure 8 / note the malfunction determining section is the section that performs all of the steps shown in Figure 8), (Column 9, Lines 1-45 / note a malfunction can reasonably be interpreted to be the asphericity error which is compensated for using the flow chart of Figure 8), the malfunction determining section calculates a value indicating divergence at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in its sensed magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the divergence of the sensed magnetic fields is greater than or equal to a second threshold value (Figure 8 / note the malfunction determining section is the section that performs all of the steps shown in Figure 8), (Column 9, Lines 1-45 / note a malfunction can reasonably be interpreted to be the asphericity error which is compensated for using the flow chart of Figure 8, and note that the divergence is when the sums are greater than the threshold (tolerance parameter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify TSUJI to include a malfunction determining section that determines a malfunction of the magnetic sensor array, based on the gradient magnetic field calculated by the gradient magnetic field computing section, the malfunction determining section is configured to calculate a value indicating divergence at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in the magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the divergence of the sensed magnetic fields is greater than or equal to a second threshold value as taught by Wiegert in order to advantageously removed unwanted errors from the system and to compensate for deviations from the true values for the magnetic moment and position of the object being detected.
As to Claim 9,
TSUJI does not disclose the calibration computing section is configured to perform a computation to align orientations of the plurality of magnetic sensor cells.  
Wiegert discloses the calibration computing section performs a computation to align orientations of the plurality of magnetic sensor cells (Column 7, Lines 38-57 / note the system is designed to align the sensors with a target, and the calibration section reasonably is used as part of this process, and note the abstract of US 6,841,994).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify TSUJI to include the calibration computing section is configured to perform a computation to align orientations of the plurality of magnetic sensor cells as taught by Wiegert in order to advantageously ensure that the sensors and tracking system remain in proper alignment (Column 7, Lines 55-57).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over TSUJI et al (TSUJI) (US 2022/0065953) in view of Wiegert (US 7,342,399) as applied to claim 1 and in further view of Wiegert et al. (Wiegert2) (US 7,603,251).
As to Claim 3,
TSUJI in view of Wiegert does not disclose the gradient magnetic field computing section calculates the gradient magnetic field that is second-order or higher, using the measurement data measured between a plurality of pairs of the adjacent magnetic sensor cells.
Wiegert2 discloses the gradient magnetic field computing section calculates the gradient magnetic field that is second-order or higher, using the measurement data measured between a plurality of pairs of the adjacent magnetic sensor cells (Column 13, Lines 1-11), (Column 8, Lines 4-16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify TSUJI in view of Wiegert to include the gradient magnetic field computing section calculates the gradient magnetic field that is second-order or higher, using the measurement data measured between a plurality of pairs of the adjacent magnetic sensor cells as taught by Wiegert2 in order to advantageously be able to sharpen the discrimination between targets in magnetically cluttered environments and provide for more robust target detection (Column 13, Lines 2-16).
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over TSUJI et al (TSUJI) (US 2022/0065953) in view of Wiegert (US 7,342,399) as applied to Claim 6 and in further view of Frommer et al. (Frommer) (US 5,990,679).
As to Claim 7,
TSUJI in view of Wiegert do not disclose the malfunction determining section calculates a value indicating rotation at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in its sensed magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the rotation of the sensed magnetic fields is greater than or equal to a first threshold value.
Frommer discloses the malfunction determining section calculates a value indicating rotation at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in the three axial directions (Column 5, Lines 48-63 / note triaxial gradiometer), based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the rotation of the sensed magnetic fields is greater than or equal to a first threshold value (Column 6, Lines 9-29), (Abstract / note the deviation is used for the correction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify TSUJI in view of Wiegert to include the malfunction determining section calculates a value indicating rotation at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in its sensed magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the rotation of the sensed magnetic fields is greater than or equal to a first threshold value as taught by Frommer in order to advantageously be able to compensate for temperature and provide a more economical correction system that can align faster than can conventional methods and systems (Column 2, Lines 47-60).
Claims 1, 2, 4, 5, 6, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being obvious over Nakamura et al. (Nakamura) (US 2021/0161420) in view of Wiegert (US 7,342,399).
As to Claims 1, 10, and 11,
Nakamura discloses A magnetic field measurement apparatus and method comprising, and A non-transitory storage medium storing thereon a magnetic field measurement program that, when executed by a computer, causes the computer to implement the following features (Paragraph [0046] / note the information processing section is a computer): a magnetic sensor array (210) having a plurality of magnetic sensor cells capable of detecting magnetic fields in three axial directions arranged in three dimensions (Figures 2, 3, 8), (Paragraph [0051]), each magnetic sensor cell including a plurality of magnetic sensors that each have a magnetoresistive element and a magnetic flux concentrator arranged at least at one of one end and another end of the magnetoresistive element (Figure 5), (Paragraphs [0049],[0055]); wherein the plurality of magnetic sensor cells each include a plurality of sensor sections (300x, 300y, 300z)that each include a respective magnetic sensor (520) of the plurality of magnetic sensors, a coil (534) , and an output section (530) (Figure 5), (Paragraphs [0054]-[0058]); wherein the coil is configured to generate a feedback magnetic field to reduce an input magnetic field detected by the magnetic sensor in the magnetic fields in the three axial directions (Paragraph [0058] / note that the coil of Nakamura is being interpreted to be capable of this feature because the prior art discloses a substantially similar arrangement as applicant when comparing Figures 3 and 5 of Nakamura to Figures 3 and 5 of the instant application), and the output section is configured to output an output signal corresponding to a feedback current that is to flow in order for the coil to generate the feedback magnetic field (Figure 5), (Paragraph [0060]); a plurality of AD converters (810s) that respectively convert analog detection signals output by the plurality of sensor sections into digital measurement data (Paragraph [0068], (Figure 8); a magnetic field acquiring section  (820s) that acquires the digital measurement data (Figure 8), (Paragraph [0071]); a calibration computing section (portion of 830s) that calibrates the digital measurement data from the magnetic field acquiring section by converting the digital measurement data into magnetic field measurement data, according to the expression  
    PNG
    media_image4.png
    61
    263
    media_image4.png
    Greyscale
 where expressed in the three dimensions, (Bx, By, and Bz) represents the magnetic field measurement data, (Vx, Vy, and Vz) represents the digital measurement data, and (Vos, x, Vos, y, and Vos, z) represents an offset, and S-1 is the inverse of a matrix S representing magnetic sensor characteristics of the plurality of sensor sections where the magnetic sensor characteristics of the plurality of sensor sections include main-axis sensitivities and cross-axis sensitivities (Paragraphs [0075]-[0077] disclose the above claimed formula and the calibration section that is configured to perform the above claim features).
Nakamura does not disclose a gradient magnetic field computing section that calculates a gradient magnetic field using the magnetic field measurement data resulting from the calibration of the digital measurement data, wherein the gradient magnetic field computing section calculates the gradient magnetic field in the three dimensions for the magnetic fields in all three axial directions, by calculating a difference in magnetic fields between adjacent magnetic sensor cells among the plurality of magnetic sensor cells, using the magnetic field measurement data measured between the adjacent magnetic sensor cells.
Wiegert discloses and a gradient magnetic field computing section that calculates a gradient magnetic field using the magnetic field measurement data resulting from the calibration of the digital measurement data (Figure 8 / after the data has been properly compensated for the last iteration, portion of the processor that computes at step (54) will compute the gradient), wherein the gradient magnetic field computing section calculates the gradient magnetic field in the three dimensions for the magnetic fields in all three axial directions, by calculating a difference in magnetic fields between adjacent magnetic sensor cells among the plurality of magnetic sensor cells, using the magnetic field measurement data measured between the adjacent magnetic sensor cells (Column 14, Lines 7-28 and Figure 4A of US 6,841,994, and note that Wiegert uses the gradient calculation process of ‘994 as explained on lines 15-20 of Column 7 and lines 15-17 of Column 9 but adds the error compensation shown in Figure 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Nakamura to include a gradient magnetic field computing section that calculates a gradient magnetic field using the magnetic field measurement data resulting from the calibration of the digital measurement data, wherein the gradient magnetic field computing section calculates the gradient magnetic field in the three dimensions for the magnetic fields in all three axial directions, by calculating a difference in magnetic fields between adjacent magnetic sensor cells among the plurality of magnetic sensor cells, using the magnetic field measurement data measured between the adjacent magnetic sensor cells as taught by Wiegert in order to advantageously be able to determine a minimum bearing and range to a target (Abstract).
As to Claim 2,
Nakamura discloses wherein the three axial directions and directions in which of the three dimensions the magnetic sensor cells are arranged are the same (Paragraph [0051]).
As to Claim 4,
Nakamura discloses wherein the plurality of sensor sections are arranged in a manner to not overlap with each other when viewed from each of the three dimensional directions (Paragraph [0051]).
As to Claim 5,
Nakamura discloses wherein the plurality of sensor sections are each arranged such that one end is provided at a gap located between the plurality of sensor sections and another end extends away from the gap in a corresponding axial direction among the three axial directions (Paragraph [0051]).
As to Claims 6 and 8,
Nakamura does not discloses a malfunction determining section that determines a malfunction of the magnetic sensor array, based on the gradient magnetic field calculated by the gradient magnetic field computing section, the malfunction determining section is configured to calculate a value indicating divergence at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in the magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the divergence of the sensed magnetic fields is greater than or equal to a second threshold value.  
Wiegert discloses a malfunction determining section that determines a malfunction of the magnetic sensor array, based on the gradient magnetic field calculated by the gradient magnetic field computing section (Figure 8 / note the malfunction determining section is the section that performs all of the steps shown in Figure 8), (Column 9, Lines 1-45 / note a malfunction can reasonably be interpreted to be the asphericity error which is compensated for using the flow chart of Figure 8), the malfunction determining section calculates a value indicating divergence at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in its sensed magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the divergence of the sensed magnetic fields is greater than or equal to a second threshold value (Figure 8 / note the malfunction determining section is the section that performs all of the steps shown in Figure 8), (Column 9, Lines 1-45 / note a malfunction can reasonably be interpreted to be the asphericity error which is compensated for using the flow chart of Figure 8, and note that the divergence is when the sums are greater than the threshold (tolerance parameter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Nakamura to include a malfunction determining section that determines a malfunction of the magnetic sensor array, based on the gradient magnetic field calculated by the gradient magnetic field computing section, the malfunction determining section is configured to calculate a value indicating divergence at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in the magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the divergence of the sensed magnetic fields is greater than or equal to a second threshold value as taught by Wiegert in order to advantageously removed unwanted errors from the system and to compensate for deviations from the true values for the magnetic moment and position of the object being detected.
As to Claim 9,
Nakamura does not disclose the calibration computing section is configured to perform a computation to align orientations of the plurality of magnetic sensor cells.  
Wiegert discloses the calibration computing section performs a computation to align orientations of the plurality of magnetic sensor cells (Column 7, Lines 38-57 / note the system is designed to align the sensors with a target, and the calibration section reasonably is used as part of this process, and note the abstract of US 6,841,994).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Nakamura to include the calibration computing section is configured to perform a computation to align orientations of the plurality of magnetic sensor cells as taught by Wiegert in order to advantageously ensure that the sensors and tracking system remain in proper alignment (Column 7, Lines 55-57).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (Nakamura) (US 2021/0161420) in view of Wiegert (US 7,342,399) as applied to claim 1 and in further view of Wiegert et al. (Wiegert2) (US 7,603,251).
As to Claim 3,
Nakamura in view of Wiegert does not disclose the gradient magnetic field computing section calculates the gradient magnetic field that is second-order or higher, using the measurement data measured between a plurality of pairs of the adjacent magnetic sensor cells.
Wiegert2 discloses the gradient magnetic field computing section calculates the gradient magnetic field that is second-order or higher, using the measurement data measured between a plurality of pairs of the adjacent magnetic sensor cells (Column 13, Lines 1-11), (Column 8, Lines 4-16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Nakamura in view of Wiegert to include the gradient magnetic field computing section calculates the gradient magnetic field that is second-order or higher, using the measurement data measured between a plurality of pairs of the adjacent magnetic sensor cells as taught by Wiegert2 in order to advantageously be able to sharpen the discrimination between targets in magnetically cluttered environments and provide for more robust target detection (Column 13, Lines 2-16).
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Nakamura et al. (Nakamura) (US 2021/0161420) in view of Wiegert (US 7,342,399) as applied to Claim 6 and in further view of Frommer et al. (Frommer) (US 5,990,679).
As to Claim 7,
Nakamura in view of Wiegert do not disclose the malfunction determining section calculates a value indicating rotation at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in its sensed magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the rotation of the sensed magnetic fields is greater than or equal to a first threshold value.
Frommer discloses the malfunction determining section calculates a value indicating rotation at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in the three axial directions (Column 5, Lines 48-63 / note triaxial gradiometer), based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the rotation of the sensed magnetic fields is greater than or equal to a first threshold value (Column 6, Lines 9-29), (Abstract / note the deviation is used for the correction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Nakamura in view of Wiegert to include the malfunction determining section calculates a value indicating rotation at a position of any magnetic sensor cell among the plurality of magnetic sensor cells in its sensed magnetic fields in the three axial directions, based on the gradient magnetic field, and determines that the magnetic sensor array is malfunctioning if the value indicating the rotation of the sensed magnetic fields is greater than or equal to a first threshold value as taught by Frommer in order to advantageously be able to compensate for temperature and provide a more economical correction system that can align faster than can conventional methods and systems (Column 2, Lines 47-60).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858